Citation Nr: 1619618	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-12 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury. 

3.  Entitlement to service connection for a deviated septum, claimed as a broken nose.  

4.  Entitlement to service connection for a facial scar, claimed as a "torn eyebrow."  


REPRESENTATION

The Veteran is represented by:  Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from June 2005 and March 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The June 2005 rating decision denied service connection for a neck injury and head injury.  The March 2009 rating decision denied service connection for a deviated septum and a facial scar.  

In April 2006, within one year of the June 2005 rating decision, the Veteran submitted a statement from his brother, who was stationed with the Veteran, that stated the Veteran was in a motor vehicle accident during service and sustained head and neck injuries.  As this evidence is new and material evidence received within one year of the June 2005 rating decision, the June 2005 rating decision did not become final, and the claims for service connection for a neck and head injury remained pending and not final, so that reopening service connection is not required.  38 C.F.R. § 3.156(b) (2015).  The issues of service connection for a neck disorder and residuals of a TBI (head injury) were readjudicated in the March 2009 rating decision, and, as the Veteran timely perfected the issues, the issues of service connection for a neck disorder and residuals of a TBI are properly before the Board.  

In January 2016, the Veteran testified at a Board Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing has been obtained. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Review of the record shows that the Veteran has not been afforded VA examinations to help assess the nature and etiology of the claimed neck disorder, residuals of a TBI, deviated septum, and facial scar.  VA's duty to assist includes providing a thorough, contemporaneous, and reasoned medical opinion, which takes into account prior medical evaluations and treatment.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that VA must provide a VA medical examination and/or opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for VA to make a decision on the claim).

At the January 2016 Board hearing, the Veteran testified that during service around 1968 he was in a motor vehicle accident where he injured his head, neck, and face.  The Veteran testified he was traveling back from an airborne jump with injured men when the vehicle he was in was struck by a five-ton truck.  The Veteran testified that he slammed his head against the windshield, lost consciousness, and that his face cut open, including the eyebrow.  The Veteran also testified that after the accident he has suffered from headaches, and also suffers from a constantly painful, sore neck that clicks as he turns it.  The Veteran testified further that he has a facial scar as the result of the cut through his eyebrow, and that he has trouble breathing through his nose.  The Veteran testified that he did not report these injuries while in service because he was afraid he would be medically discharged.  Additionally, in a December 2008 statement, the Veteran, through the representative, advanced that the Veteran was hospitalized and treated for the head and neck injuries at the Central Dispensary in Fort Bragg, and that the Veteran was placed on convalescence for 30 days, which delayed his departure for Vietnam.  

In support, the Veteran submitted two letters from his brother, who was serving with the Veteran at the same time at Fort Bragg.  The Veteran's brother wrote remembering being notified that the Veteran was injured in an automobile accident, and that the Veteran was transported to the Womack Army Hospital.  He additionally wrote that the Veteran suffered from a cracked skull, a concussion, and a deviated septum as the result of the accident.  

Based on the above, the Board finds that as there is some evidence of a current neck disorder, residuals of a TBI, a deviated septum, and a facial scar, and evidence indicating that those disabilities may be associated with the in-service motor vehicle accident to warrant a medical opinion on this question.  As the Veteran has not been afforded VA examinations to help assess the nature and etiology of the claimed disorders, a remand is necessary.  38 U.S.C.A. § 5103A. 

Additionally, the Board notes that the service treatment records are silent as to an in-service motor vehicle accident; however, in a December 2008 statement, the representative wrote that the service treatment records appear incomplete, as the service treatment records reference an x-ray taken at the Central Dispensary at the time of the accident, but there are no other records.  The Board finds that a remand is additionally necessary to attempt to obtain potential additional service treatment records from the Fort Bragg Central Dispensary and the Womack Army Hospital.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).   


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Contact the appropriate records repository and request complete copies of any outstanding service treatment records, including records that may have been created by the Fort Bragg Central Dispensary and Womack Army Hospital.  All reasonable attempts to obtain outstanding service treatment records should be made and documented in the claims file.  

2.  Schedule VA examinations regarding claimed disorders of the neck, nose, facial scars, and residuals of a TBI.  In addition to reviewing the record, the VA examiner should assume that a motor vehicle accident occurred in 1968 while the Veteran was on active duty service (notwithstanding the absence of notation of such accident in the service treatment records).  

For each diagnosed disability, the VA examiner should provide the following opinion with supporting rationale: 

Is it as likely as not (50 percent probability or greater) that any diagnosed neck disability was caused by, or otherwise related to, active service, to include the in-service motor vehicle accident?  

Is it as likely as not (50 percent probability or greater) that any diagnosed TBI residuals were caused by, or otherwise related to, active service, to include the in-service motor vehicle accident?

Is it as likely as not (50 percent probability or greater) that any diagnosed nasal disability was caused by, or otherwise related to, active service, to include the in-service motor vehicle accident? 

Is it as likely as not (50 percent probability or greater) that any diagnosed facial scar was caused by, or otherwise related to, active service, to include the in-service motor vehicle accident?

3.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case, and allow an appropriate amount of time for response before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


